ORDER STRIKING FILING
NOW ON THIS llth day of October, 2011, the Court sua sponte and pursuant to SC-AD-07-02, paragraph (D)(3), entered by this Court, considers the process which the Order of the United States District Court For The District Of Columbia filed herein was rendered and finds and orders as follows:
The acting Principal Chief of the Cherokee Nation, S. Joe Crittenden, on September 20, 2011 entered into an agreement with the Plaintiffs as named in the proceedings before the Honorable H. Kenne*322dy Jr., Judge of the United States District Court For The District Of Columbia in Case No. 1:30-CV-01711 (HHK) that contained terms that were in direct violation of the Cherokee Nation Constitution and an Order of this Court entered on August 22, 2011.
The agreement above described was incorporated in a Preliminary Injunction Order issued by United States District Judge H. Kennedy, Jr., and presented to the Clerk of the Supreme Court of the Cherokee Nation for filing as a Foreign Judgment on September 22, 2011 which is the subject of this Order.
On September 30, 2011, United States District Judge H. Kennedy, Jr., filed his Opinion in Support of his Order of Dismissal in Case NO. 1:30~CV-01711 (HHK) filed in the United States District Court For The District Of Columbia, wherein he makes findings in part, and as paraphrased that only the acting Principal Chief of the Cherokee Nation, S. Joe Crit-tenden, would be bound by a judgment; and, the Legislative and Judicial Branches of the Cherokee Nation Government and the Cherokee Nation (people) as a whole would not be bound by a judgment. This finding suggests, as this Court surmises, that the Federal Court recognized that the Cherokee Nation acting Principal Chief, S. Joe Crittenden, had no authority under the Cherokee Nation Constitution to bind the Cherokee People to an agreement without their consent when such agreement would violate a provision of the Cherokee Nation Constitution.
This Court finds as a matter of law that the United States District Court For The District Of Columbia had no jurisdiction, as suggested by the United States District Judge, H. Kennedy, Jr., to enter this Preliminary Injunction Order as filed herein on September 22, 2011.
IT IS THEREFORE the Court’s Order that the Preliminary Injunction Order entered by the United States District Court For The District Of Columbia dated September 22, 2011 and filed in these proceedings on like date is hereby stricken, withdrawn and unenforceable.